DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 and 10/21/2022 are  considered by the examiner.
Drawings
Fig. 3 is objected to because the blank reference boxes should be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification. See 37 C.F.R. 1.83(a). Please note that a reference numeral is not a label.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:
Patent /Citation
Patentee/Author
GB 2516027 A
ZIMMERMANN
US 2016/274069 A1
Fujita

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over ZIMMERMANN in view of Fujita.
With respect to claims 1 and 10, ZIMMERMANN discloses a liquid chromatography (LC) system and method (high performance liquid chromatography applications, see ¶0001) comprising:
an LC switching valve (90) comprising a sample input port (port of valve 90, where loop capillary 260/204 is connected to valve 90; see figure 1), 
an aspiration pump port (por of valve 90, where metering device 210 is connected to valve 90; see figure 1), a needle seat port (242), 
a waste port (242/214; last sentence of paragraph 76), 
an LC pump port (port of valve 90 at 240 in figure 1, where pump 20 is connected) and an LC column port (port of valve 90 at 240 in figure 1, where column 30 is connected),
a sample aspiration needle (302) fluidically connected to the sample input port (figure
1) via a sample receiving conduit (loop capillary 260/204),
an aspiration pump (210) fluidically connected to the aspiration pump port (figure 1)
for aspirating a sample via the sample aspiration needle (210) when the sample
aspiration needle (210) is inserted into a sample container (230) and when the
aspiration pump port (12) is connected to the sample input port (second sentence of paragraph 77),
a needle seat (208) fluidically connected to the needle seat port (figure 1) via a
needle seat conduit (216),
an LC column (30) fluidically connected to the LC column port (figure 1 ),
an LC pump (20) fluidically connected to the LC pump port (figure 1), for injecting at least part of the sample aspirated in the sample receiving conduit (260/204) into the LC column (30) when the sample aspiration needle (302) is seated into the needle seat (208) and when the LC pump port is fluidically connected to the needle seat port and the sample input port is fluidically connected to the LC column port (¶0077).
ZIMMERMANN discloses all the claimed subject matter except explicitly disclosing  aspirating a sample via the sample aspiration needle.
Fujita invention related to an autosampler for collecting a sample contained in a sample container by using a needle and for injecting the sample into an analysis channel provided with an analytical column and a detector, and a liquid chromatograph provided with the autosampler discloses a loading position in which an aspiration pump 17 loads a sample as illustrated in figure 4 and an injection position of a valve in which pumps 10 a,b inject the loaded sample via seated needle 15 into separation unit 24 (see also Fig. 2 and  ¶¶[0032-0033]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZIMMERMANN with the teachings of Fujita so that ZIMMERMANN’s invention aspirates the sample fluid as disclosed in Fujita’s invention for the predicable benefit of minimizing dead volumes sample carryover.         
With respect to claims 2 and 11, ZIMMERMANN and Fujita disclose the LC system according to claim 1 and method according to claim 10 above. ZIMMERMANN further discloses the sample input port (port of valve 90, where loop capillary 260/204 is connected to valve 90) is fluidically connected to the aspiration pump port (por of valve 90, where metering device 210 is connected to valve 9) and the needle seat port (242) is fluidically connected to the waste port (242/214) when the LC pump port is fluidically connected to the LC column port for liquid chromatography of the sample injected in the column (port of valve 90 at 240 in figure 1, where column 30 is connected) and for parallel washing of the sample receiving conduit (loop capillary 260/204), the sample aspiration needle (302) and the needle seat conduit (216) by pumping a wash liquid by a wash pump or by the aspiration pump (flush pump 212).
With respect to claims 3 and 4, ZIMMERMANN and Fujita disclose the LC system according to claim 1 above. ZIMMERMANN and Fujita is silent about an essentially zero dead-volume connection at least between the sample receiving conduit and the sample input port and/or aspiration needle.  However, the claimed features are merely a result to be achieved without saying how and by which constructional features the zero dead volume actually is made, any corresponding construction in the prior art can be assumed to provide this requested feature: for example, the needle shown in figure 3 of ZIMMERMANN has a constant inner diameter and a continuous structure: applicant's description in paragraph[0005] mentions these features as prerequisites for achieving a zero dead volume between sample receiving conduit and needle. Consequently, this is also given in ZIMMERMANN. Accordingly, ZIMMERMANN’s disclosure is valid for what it would convey explicitly or implicitly to one skilled in the art
With respect to claim 5, ZIMMERMANN and Fujita disclose the LC system according to claim 1 above. ZIMMERMANN further discloses the sample aspiration needle (302) and the sample receiving conduit (loop capillary 260/204) have constant inner diameter from needle tip up to the sample input port (port of valve 90, where loop capillary 260/204 is connected to valve 90; see figure 3).  
With respect to claim 6, ZIMMERMANN and Fujita disclose the LC system according to claim 1 above. ZIMMERMANN further discloses the sample aspiration needle (210) and the sample receiving conduit (260/204) have a fixed construction inseparable from each other (See Fig. 3).
With respect to claim 7, ZIMMERMANN and Fujita disclose the system according to claim 1 above. ZIMMERMANN further discloses the sample receiving conduit (260/204) is of a material different from the sample aspiration needle (210) and the sample receiving conduit extends through the sample aspiration needle up to the needle tip in a liquid-tight manner such as only the outside of the sample aspiration needle and the inside of the sample receiving conduit come in contact with the sample when the sample aspiration needle is inserted into the sample container(¶0081 discloses different materials).  
With respect to claim 8, ZIMMERMANN and Fujita disclose the LC system according to claim 1 above. ZIMMERMANN further discloses the sample receiving conduit (260/204) and the sample aspiration needle (210) are made of the same material as a single monolithic block, having one inner diameter (same material of needle and receiving conduit, see ¶[0081]).  
With respect to claim 9, ZIMMERMANN and Fujita disclose the LC system according to claim 8 above. ZIMMERMANN further discloses the sample receiving conduit (204/260)and the sample aspiration needle (302) each have a different outer diameter (see Fig. 2).
With respect to claim 12, ZIMMERMANN and Fujita disclose  a liquid chromatography system according to claim 1 above. ZIMMERMANN further discloses a clinical diagnostic system (¶[0051])comprising and a mass spectrometer coupled to the liquid chromatography system (see Figs. 1-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2855       


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855